Case 0:18-cv-61844-WPD Document 176 Entered on FLSD Docket 06/25/2020 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


   JONATHAN MORGAN, on behalf of
   himself and all others similarly situated,

   Plaintiff,

   v.                                                    CASE NO.: 0:18-cv-61844-WPD

   PROGRESSIVE SELECT
   INSURANCE CO.,

   Defendant.
   ____________________________________/

                DEFENDANT PROGRESSIVE SELECT INSURANCE COMPANY’S
                   CONSENT MOTION FOR LEAVE TO FILE A SUR-REPLY
           Under Southern District of Florida Local Rule 7.1(c)(1), Defendant Progressive Select
   Insurance Co. (“Progressive Select”) moves the Court for leave to file a sur-reply in opposition
   to Plaintiff Jonathan Morgan’s (“Mr. Morgan”) motion for partial summary judgment. Dkt. 160.
   Progressive Select has conferred with counsel for Mr. Morgan, who do not oppose Progressive
   Select’s request. In support of its motion, Progressive Select states as follows:
           1.     On June 24, 2020, Mr. Morgan filed a reply in support of his motion for partial
   summary judgment (the “Reply”). Dkt. 174.
           2.     In the Reply, Mr. Morgan included an argument regarding the relationship
   between Section 626.9743(5)(a), Florida Statutes and his claim in this case. Dkt. 174 at 5. Mr.
   Morgan had not made that argument in his complaint or prior briefing. See generally Dkts. 145,
   153, 160, 164, 167.
           3.     Progressive Select believes a short response to that limited section of the Reply is
   therefore warranted and may assist the Court in deciding Mr. Morgan’s motion.
           4.     Counsel for Progressive Select conferred with counsel for Mr. Morgan, who
   stated that Mr. Morgan would not oppose a request for leave to file a sur-reply containing one
   page of argument (i.e., excluding caption, signature block, and certificate of service).
           WHEREFORE, Progressive Select respectfully requests that the Court grant Progressive
   Select leave to file a sur-reply of no more than one page of argument. If granted leave to file a
Case 0:18-cv-61844-WPD Document 176 Entered on FLSD Docket 06/25/2020 Page 2 of 3



   sur-reply, Progressive Select will file it within three business days of the Court’s order. A
   proposed order is filed contemporaneously herewith for the Court’s consideration.
                                Certification Under S.D. Fla. L.R. 7.1
          On June 25, 2020, Plaintiff’s counsel and Defendant’s counsel met and conferred through
   email concerning the relief requested in this motion. Plaintiff’s counsel stated that Plaintiff did
   not oppose the relief requested.
                  Respectfully submitted this 25th day of June 2020.

                                                /s/ Marcy Levine Aldrich
                                                Marcy Levine Aldrich (FBN 0968447)
                                                Bryan T. West (FBN 83526)
                                                AKERMAN LLP
                                                98 Southeast Seventh Street
                                                Miami, Florida 33131
                                                Telephone: 305-374-5600
                                                Telefax: 305-374-5095
                                                marcy.aldrich@akerman.com
                                                bryan.west@akerman.com

                                                Jeffrey S. Cashdan
                                                (pro hac vice granted)
                                                Zachary A. McEntyre
                                                (pro hac vice granted)
                                                J. Matthew Brigman
                                                (pro hac vice granted)
                                                KING & SPALDING LLP
                                                1180 Peachtree Street N.E.
                                                Atlanta, Georgia 30309
                                                Tel: (404) 572-4600
                                                Fax: (404) 572-5100
                                                jcashdan@kslaw.com
                                                zmcentyre@kslaw.com
                                                mbrigman@kslaw.com

                                                Julia C. Barrett
                                                (pro hac vice granted)
                                                KING & SPALDING LLP
                                                500 W. 2nd Street
                                                Austin, Texas 78701
                                                Tel: (512) 457-2000
                                                Fax: (512) 457-2100
                                                jbarrett@kslaw.com
                                                Counsel for Progressive Select Insurance Co.


                                                    2
Case 0:18-cv-61844-WPD Document 176 Entered on FLSD Docket 06/25/2020 Page 3 of 3




                                CERTIFICATE OF SERVICE

          I CERTIFY that a true and correct copy of the foregoing was filed through the CM/ECF
   system and served through the CM/ECF system this June 25, 2020.

                                            /s/ Bryan T. West
                                            Attorney




                                                3
